DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment

The preliminary amendment filed on January 16, 2020 has been entered. Claims 1-13 and 16-22 are now pending in the application.

Claim Objections
Claims 19 is objected to because of the following informalities:  
Claim 19, line 3 – Period (.) missing at the end of the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 1, the limitation recites “the user” in line 15, in which no previous instance of “a user” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. 
In addition, the limitation recites “the time” in line 18, in which no previous instance of “a time” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 5, the limitation recites “the position and orientation” in lines 3-4, in which no previous instance of “a position and orientation” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. 
In regards to dependent claim 6, the limitation recites “the completeness” in line 4, in which no previous instance of “a completeness” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. 
In regards to dependent claim 8, the limitation recites “the manual handling” in line 4, in which no previous instance of “a manual handling” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the detected state” in line 5, in which no previous instance of “a detected state” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 12, the limitation recites “the identification” in line 3, in which no previous instance of “an identification” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 16, the limitation recites “the user” in line 15, in which no previous instance of “a user” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. 
In addition, the limitation recites “the time” in line 19, in which no previous instance of “a time” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 17, the limitation recites “the accelerometer” in line 3, in which no previous instance of “an accelerometer” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the motion” in line 3, in which no previous instance of “a motion” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 18, the limitation recites “the speed” in line 2, in which no previous instance of “a speed” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the accelerometer” in line 3, in which no previous instance of “an accelerometer” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the motion” in line 3, in which no previous instance of “a motion” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 22, the limitation recites “the user” in line 12, in which no previous instance of “a user” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. 
In addition, the limitation recites “the time” in line 15, in which no previous instance of “a time” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2-4, 7, 9-11, 13, and 19-21, they depend from rejected base claims, and thus there is insufficient antecedent basis for this limitations in these claims.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to dependent claim 19, the limitation discloses “determined to have poor quality data sets" in line 3, in which it is unclear as to would be considered poor quality as the term would be subjective to individual users thus leaving the scope of the claim unclear, and thus the limitation has been rendered indefinite. The examiner suggests further defining the term or tying the determination to a component of the system for example how the motion of the mobile device is determined to be “too quick” based on the component of the accelerometer
In regards to dependent claim 20, this claim depends from a rejected base claims, and thus the limitation of this claim has been rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 9-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moeglein (US 2015/0094089 A1, hereinafter referenced “Moe”)

In regards to claim 1. (Original) Moe discloses a system for generating a three-dimensional (3D) building survey model of a corresponding 3D building environment (Moe, Abstract), the system comprising: 
-a mobile telecommunication device (Moe, paragraph [0031]; Reference discloses that the terms “user device” (UD) or “user equipment” (UE) or are used interchangeably herein and may refer to a device such as a cellular or other wireless communication device) comprising: an electronic touch-sensitive screen (Moe, paragraph [0065]; Reference discloses further, UE 100 may include a screen or display 190 capable of rendering color images, including 3D images. In some embodiments, display 190 may be used to display live images captured by camera(s) 180, Graphical User Interfaces (GUIs), program output, etc. In some embodiments, display 190 may comprise and/or be housed with a touchscreen to permit users to input data); 
-a sensor set for generating sensor data, the sensor set comprising a depth sensor (Moe, paragraph [0037]; Reference discloses in some embodiments, processing unit(s) 150 may also receive input from one or more sensors 185….may include…depth sensors, which may be used to acquire depth information and/or determine distance to a target.), 
-a first image sensor (Moe, paragraph [0036]; Reference discloses in some embodiments, UE 100 may comprise image sensors such as CCD or CMOS sensors and/or camera(s) 180) and an IMU (inertial measurement unit) (Moe, paragraph [0065]; Reference discloses in some embodiments, UE 100 may also include Inertial Measurement Unit (IMU) 170.); 
-a processor (Moe, paragraph [0060]; Reference discloses memory may be implemented within the processor unit or external to the processor unit); 
-a memory (Moe, paragraph [0060]; Reference discloses memory may be implemented within the processor unit or external to the processor unit); 
-and a wireless telecommunications module operable to download an application to the memory (Moe, paragraphs [0209] and [0250]; Reference at paragraph [0209] discloses in some embodiments, user consent may be obtained to install an application on a smartphone that may report measurements periodically to server 250); 
-the processor being arranged to execute the downloaded application to control the mobile device to: receive a user command and in response perform a capture routine (Moe, paragraph [0092]; Reference discloses in some embodiments, Mapping Module (MM) 152 may be used to place UE 100 in a “mapping mode” (i.e. downloaded application controlling the device 100). In the mapping mode, camera(s) 180 on UE 100 may capture images or video at a specified frame rate in conjunction with measurements from sensors 185 (including the magnetometer, altimeter and barometer) and IMU 170. For example, a user may place UE 100 in mapping mode when using UE 100 for mapping (i.e. the receiving of a user command regarding mapping mode selection and the response being capturing of images or video) wherein: the user moves the mobile device freehand within the 3D environment to be scanned (Moe, Figs 7A & 7B and paragraph [0144]; Reference discloses FIG. 7A shows user with a mobile station within structure 527 (i.e. 3D environment to be scanned). As shown in FIG. 7B, an image 640 captured by camera 180 and displayed on display 190 on UE 100 within the mall may show one or more store signs such as points of interest 610 and 630, which are shown in FIG. 7A. Paragraph [0145] specifically discloses the user traversal or movement with the mobile device); 
-sensor data that is generated by the depth sensor (Moe, paragraph [0044]; Reference discloses in some embodiments, camera 180 may be a depth sensing camera or may be coupled to depth sensors. The term “depth sensor” is used to refer to functional units that may be used to obtain depth information for an environment independently and/or in conjunction with camera(s) 180), the first image sensor and the IMU is each respectively associated with a timestamp corresponding to the time at which that data was generated, thereby time-registering the sensor data (Moe, paragraph [0102]; Reference discloses where signal outages occur, timestamped measurements by IMU 170 and/or sensor bank 185 may be used in conjunction with timestamped captured images may be used to stitch across the outages. For example, timestamped images of the structure 427 may be captured by camera(s) 180 in conjunction with timestamped measurements from IMU 170 and/or sensor bank 185 to track user movements.); 
-and the time-registered sensor data is logged to the memory to form at least a part of a raw data file (Moe, paragraphs [0042] and [0060]; Reference discloses memory 160 may hold data, captured still images, depth information, video frames, program results, 3D models, keyframes, as well as data provided by IMU 170, various sensors 185. Paragraph [0042] previously discloses the ability to capture images by camera 180 in raw uncompressed format prior to storage (i.e. raw data file)); 
-the system being further arranged to process the raw data file to generate a 3D model of the scanned 3D environment (Moe, paragraph [0054]; Reference discloses as one example, each depth-image in a sequence of captured depth-images may be used with real-time SLAM to produce and/or incrementally update a 3D model while simultaneously tracking the pose of camera(s) 180 based on the depth data in each frame. Paragraph [0042] previously discloses the ability to capture images by camera 180 in raw uncompressed format prior to storage (i.e. raw data file)).  

In regards to claim 2. (Original) Moe discloses the system according to claim 1.
Moe further discloses
-wherein the sensor data that is generated by the first image sensor is down-sampled prior to being logged to the memory (Moe, paragraph [0043]; reference discloses in one embodiment, images captured by camera(s) 180 may be in a raw uncompressed format and may be compressed prior to being processed and/or stored in memory 160. In some embodiments, image compression may be performed by processing unit(s) 150 (e.g. by CVM 155) using lossless or lossy compression techniques (i.e. compression prior to storage interpreted as downsampling)).  

In regards to claim 9. (Currently Amended) Moe discloses the system according to claim 22.
Moe further discloses
-wherein the IMU sensor data is drift-corrected with reference to non-IMU sensor data (Moe, paragraph [0053]; Reference discloses in some embodiments, the pose of the camera may be used to recalibrate sensors in IMU 170, and/or to compensate for and/or remove biases (i.e. drift correction) from measurements of sensors 185 and/or sensors in IMU 170).  

In regards to claim 10. (Currently Amended) Moe discloses the system according to claim 22.
Moe further discloses
-wherein the mobile device comprises a second image sensor configured by the application to receive images of the 3D environment for registration as visual landmarks, wherein the mobile device is further configured to derive a predicted movement of the mobile device from predetermined changes in the visual landmarks over time, the predicted movement being applied to drift-correct the IMU sensor data (Moe, paragraph [0109]; Reference discloses for example, timestamped images of the store (i.e. images of the 3D environment for registration as visual landmarks) may be captured by camera(s) 180 (i.e. second image sensor) in conjunction with timestamped measurements from IMU 179 and/or sensor bank 185 to track user movements. In some embodiments, the timestamps may be used to correlate measurements and/or to timestitch across signal/measurement outages. For example, if wireless measurements are unavailable from time t1 to t2, then, measurements by IMU 170 may be used, in part, to determine the location of UE during the time interval from t1 to t2 using the SPS-based location of UE 100 determined at time t1 (i.e. derive a predicted movement of the mobile device from predetermined changes in the visual landmarks over time). Further, images captured by camera(s) 180 and/or measurements by sensor bank 185 and/or other wireless measurements may be correlated with measurements by IMU 170 based on timestamps and used to correct biases of IMU 170 (i.e. the predicted movement being applied to drift-correct the IMU sensor data), and/or a location/trajectory determined using IMU 170 in a manner consistent with embodiments disclosed herein).  

In regards to claim 11. (Currently Amended) Moe discloses the system according to claim 22. 
Moe further discloses
-wherein the application controls the mobile device to perform a calibration routine prior to the capture routine, the calibration routine comprising generating a coarse image-position model of the 3D environment which includes visual landmarks for use as an external reference to correct IMU drift (Moe, paragraph [0159]; Reference discloses in some embodiments, in step 722, the user may be optionally instructed on calibration of IMU 170. In one embodiment, IMU 170 may be calibrated using images captured by camera 180. For example, the user may be instructed to point the camera at a target object and/perform a motion sequence (i.e. the application controls the mobile device to perform a calibration routine prior to the capture routine). In step 725, the user may be provided feedback related to the motion sequence and/or the progress of calibration. For example Computer Vision (CV) based techniques, may be used to obtain a camera pose for a plurality of images. IMU 170 may be calibrated, in part, by comparing CV based poses for each of the plurality of frames with corresponding IMU determined poses for the frames (i.e. generating a coarse image-position model of the 3D environment which includes visual landmarks for use as an external reference to correct IMU drift). In some embodiments, IMU 170 may be calibrated using observation equations that relate CV measurements to IMU 170 error states, which may be modeled using well-known EKF techniques).  

In regards to claim 13. (Currently Amended) Moe discloses the system according to claim 22.
Moe further discloses
-wherein the application controls the mobile device to perform a pre-capture routine prior to the capture routine (Moe, paragraph [0178]; Reference discloses in some embodiments, prior to invocation of method 900 or during an initialization step, UE 100 may capture various measurements (i.e. pre-capture routine prior to image capture) by entering a mapping mode.), 
-wherein a sequence of images generated from depth map frames outputted by the depth sensor are displayed on the electronic screen without being stored permanently in the memory (Moe, paragraph [0054]; Reference discloses As one example, each depth-image in a sequence of captured depth-images may be used with real-time SLAM to produce and/or incrementally update a 3D model while simultaneously tracking the pose of camera(s) 180 based on the depth data in each frame).

14. (Cancelled).  
15. (Cancelled).  

In regards to claim 16. (New) Moe discloses a system for generating a three-dimensional (3D) building survey model of a corresponding 3D building environment (Moe, Abstract), the system comprising: 
-a mobile telecommunication device (Moe, paragraph [0031]; Reference discloses that the terms “user device” (UD) or “user equipment” (UE) or are used interchangeably herein and may refer to a device such as a cellular or other wireless communication device) comprising: an electronic touch-sensitive screen (Moe, paragraph [0065]; Reference discloses further, UE 100 may include a screen or display 190 capable of rendering color images, including 3D images. In some embodiments, display 190 may be used to display live images captured by camera(s) 180, Graphical User Interfaces (GUIs), program output, etc. In some embodiments, display 190 may comprise and/or be housed with a touchscreen to permit users to input data); 
-a sensor set for generating sensor data, the sensor set comprising a depth sensor (Moe, paragraph [0037]; Reference discloses in some embodiments, processing unit(s) 150 may also receive input from one or more sensors 185….may include…depth sensors, which may be used to acquire depth information and/or determine distance to a target.), 
-a first image sensor (Moe, paragraph [0036]; Reference discloses in some embodiments, UE 100 may comprise image sensors such as CCD or CMOS sensors and/or camera(s) 180) and an IMU (inertial measurement unit) (Moe, paragraph [0065]; Reference discloses in some embodiments, UE 100 may also include Inertial Measurement Unit (IMU) 170.); 

-a processor (Moe, paragraph [0060]; Reference discloses memory may be implemented within the processor unit or external to the processor unit); 
-a memory (Moe, paragraph [0060]; Reference discloses memory may be implemented within the processor unit or external to the processor unit); 
-and a wireless telecommunications module operable to download an application to the memory (Moe, paragraphs [0209] and [0250]; Reference at paragraph [0209] discloses in some embodiments, user consent may be obtained to install an application on a smartphone that may report measurements periodically to server 250); 
-the processor being arranged to execute the downloaded application to control the mobile device to: receive a user command and in response perform a capture routine (Moe, paragraph [0092]; Reference discloses in some embodiments, Mapping Module (MM) 152 may be used to place UE 100 in a “mapping mode” (i.e. downloaded application controlling the device 100). In the mapping mode, camera(s) 180 on UE 100 may capture images or video at a specified frame rate in conjunction with measurements from sensors 185 (including the magnetometer, altimeter and barometer) and IMU 170. For example, a user may place UE 100 in mapping mode when using UE 100 for mapping (i.e. the receiving of a user command regarding mapping mode selection and the response being capturing of images or video) wherein: the user moves the mobile device freehand within the 3D environment to be scanned (Moe, Figs 7A & 7B and paragraph [0144]; Reference discloses FIG. 7A shows user with a mobile station within structure 527 (i.e. 3D environment to be scanned). As shown in FIG. 7B, an image 640 captured by camera 180 and displayed on display 190 on UE 100 within the mall may show one or more store signs such as points of interest 610 and 630, which are shown in FIG. 7A. Paragraph [0145] specifically discloses the user traversal or movement with the mobile device); 
-sensor data that is generated by the depth sensor (Moe, paragraph [0044]; Reference discloses in some embodiments, camera 180 may be a depth sensing camera or may be coupled to depth sensors. The term “depth sensor” is used to refer to functional units that may be used to obtain depth information for an environment independently and/or in conjunction with camera(s) 180), the first image sensor and the IMU is each respectively associated with a timestamp corresponding to the time at which that data was generated, thereby time-registering the sensor data (Moe, paragraph [0102]; Reference discloses where signal outages occur, timestamped measurements by IMU 170 and/or sensor bank 185 may be used in conjunction with timestamped captured images may be used to stitch across the outages. For example, timestamped images of the structure 427 may be captured by camera(s) 180 in conjunction with timestamped measurements from IMU 170 and/or sensor bank 185 to track user movements.); 
-and the time-registered sensor data is logged to the memory to form at least a part of a raw data file (Moe, paragraphs [0042] and [0060]; Reference discloses memory 160 may hold data, captured still images, depth information, video frames, program results, 3D models, keyframes, as well as data provided by IMU 170, various sensors 185. Paragraph [0042] previously discloses the ability to capture images by camera 180 in raw uncompressed format prior to storage (i.e. raw data file)); 
-wherein the mobile device is configured to provide feedback to a user about a state of the capture routine in dependence on the sensor data (Moe, paragraph [0164]; Reference discloses in step 745, the user may be provided feedback regarding the trajectory to be followed. For example, the user of UE 100 may be asked to follow a continuous trajectory to obtain a view of the structure from all sides, while maintaining an optimal distance and/or view of the structure… The user may be asked to back-track if the lock on too many satellites was lost or IMU calibration compromised for more than a brief period of time (i.e. feedback to a user about a state of the capture routine in dependence on the sensor data), to reacquire the trajectory using visual means, assure lock has been regained and then continue on the route.); 
-and wherein the system is further arranged to process the raw data file to generate a 3D model of the scanned 3D environment (Moe, paragraph [0054]; Reference discloses as one example, each depth-image in a sequence of captured depth-images may be used with real-time SLAM to produce and/or incrementally update a 3D model while simultaneously tracking the pose of camera(s) 180 based on the depth data in each frame. Paragraph [0042] previously discloses the ability to capture images by camera 180 in raw uncompressed format prior to storage (i.e. raw data file)).  

In regards to claim 22. (New) Moe discloses a system for generating a three-dimensional (3D) building survey model of a corresponding 3D building environment (Moe, Abstract), the system comprising: 
-a mobile telecommunication device (Moe, paragraph [0031]; Reference discloses that the terms “user device” (UD) or “user equipment” (UE) or are used interchangeably herein and may refer to a device such as a cellular or other wireless communication device) comprising: an electronic touch-sensitive screen (Moe, paragraph [0065]; Reference discloses further, UE 100 may include a screen or display 190 capable of rendering color images, including 3D images. In some embodiments, display 190 may be used to display live images captured by camera(s) 180, Graphical User Interfaces (GUIs), program output, etc. In some embodiments, display 190 may comprise and/or be housed with a touchscreen to permit users to input data); 
-a sensor set for generating sensor data, the sensor set comprising a depth sensor (Moe, paragraph [0037]; Reference discloses in some embodiments, processing unit(s) 150 may also receive input from one or more sensors 185….may include…depth sensors, which may be used to acquire depth information and/or determine distance to a target.), 
-a first image sensor (Moe, paragraph [0036]; Reference discloses in some embodiments, UE 100 may comprise image sensors such as CCD or CMOS sensors and/or camera(s) 180) and an IMU (inertial measurement unit) (Moe, paragraph [0065]; Reference discloses in some embodiments, UE 100 may also include Inertial Measurement Unit (IMU) 170.); 
-a memory (Moe, paragraph [0060]; Reference discloses memory may be implemented within the processor unit or external to the processor unit), storing an application (Moe, paragraph [0095]; Reference discloses FIG. 4 is a block diagram of an exemplary application 400 capable of performing mapping in a manner consistent with disclosed embodiments. In some embodiments, portions of application 400 may run on UE 100 using processing unit(s) 150); 
-a processor (Moe, paragraph [0060]; Reference discloses memory may be implemented within the processor unit or external to the processor unit) configured to execute the application to control the mobile device to: receive a user command and in response perform a capture routine (Moe, paragraph [0092]; Reference discloses in some embodiments, Mapping Module (MM) 152 may be used to place UE 100 in a “mapping mode” (i.e. downloaded application controlling the device 100). In the mapping mode, camera(s) 180 on UE 100 may capture images or video at a specified frame rate in conjunction with measurements from sensors 185 (including the magnetometer, altimeter and barometer) and IMU 170. For example, a user may place UE 100 in mapping mode when using UE 100 for mapping (i.e. the receiving of a user command regarding mapping mode selection and the response being capturing of images or video) wherein: the user moves the mobile device freehand within the 3D environment to be scanned (Moe, Figs 7A & 7B and paragraph [0144]; Reference discloses FIG. 7A shows user with a mobile station within structure 527 (i.e. 3D environment to be scanned). As shown in FIG. 7B, an image 640 captured by camera 180 and displayed on display 190 on UE 100 within the mall may show one or more store signs such as points of interest 610 and 630, which are shown in FIG. 7A. Paragraph [0145] specifically discloses the user traversal or movement with the mobile device);  
-sensor data that is generated by the depth sensor (Moe, paragraph [0044]; Reference discloses in some embodiments, camera 180 may be a depth sensing camera or may be coupled to depth sensors. The term “depth sensor” is used to refer to functional units that may be used to obtain depth information for an environment independently and/or in conjunction with camera(s) 180), the first image sensor and the IMU is each respectively associated with a timestamp corresponding to the time at which that data was generated, thereby time-registering the sensor data (Moe, paragraph [0102]; Reference discloses where signal outages occur, timestamped measurements by IMU 170 and/or sensor bank 185 may be used in conjunction with timestamped captured images may be used to stitch across the outages. For example, timestamped images of the structure 427 may be captured by camera(s) 180 in conjunction with timestamped measurements from IMU 170 and/or sensor bank 185 to track user movements.); 
-and the time-registered sensor data is logged to the memory to form at least a part of a raw data file (Moe, paragraphs [0042] and [0060]; Reference discloses memory 160 may hold data, captured still images, depth information, video frames, program results, 3D models, keyframes, as well as data provided by IMU 170, various sensors 185. Paragraph [0042] previously discloses the ability to capture images by camera 180 in raw uncompressed format prior to storage (i.e. raw data file)); 
-the system being further arranged to process the raw data file to generate a 3D model of the scanned 3D environment (Moe, paragraph [0054]; Reference discloses as one example, each depth-image in a sequence of captured depth-images may be used with real-time SLAM to produce and/or incrementally update a 3D model while simultaneously tracking the pose of camera(s) 180 based on the depth data in each frame. Paragraph [0042] previously discloses the ability to capture images by camera 180 in raw uncompressed format prior to storage (i.e. raw data file)).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moeglein (US 2015/0094089 A1) in view of Etkin (US 2014/0040653 A1, hereinafter referenced “Etkin”).

In regards to claim 3. (Currently Amended) Moe discloses the system according to claim 2.
Moe does not explicitly disclose but Etkin teaches
-further comprising generating interpolated data derived from sensor data, the interpolated data being associated with an interpolated timestamp to enable time synchronisation of sensor data from at least two of the sensors of the sensor set (Etkin, paragraph [0020]; Reference discloses FIG. 1 gives an example of a method of synchronizing sensor data using timestamps and interpolation. The method includes receiving a sequence of time-stamped data indicative of physical events from each of a plurality of sensors (100), generating an interpolation filter according to desired sampling times (102), and interpolating the sequences of time-stamped data with the generated filter to obtain sequences of data synchronized at desired sampling times (104)).  
Moe and Etkin are combinable because they are in the same field of endeavor regarding the application of sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the sensor data synchronization features of Etkin in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the sensor data synchronization features of Etkin in order to receive sequences of time-stamped data indicative of physical events from each of a plurality of sensors, generate an interpolation filter according to desired sampling times, and interpolate the sequences of time-stamped data with the filter to obtain sequences of data that are synchronized reducing noisy timing data applicable to improving the photo rendering outputs which are based on time based sensor data as described in Mo.

In regards to claim 4. (Original) Moe in view of Etkin teach the system of claim 3.
Moe further discloses
-wherein the Moe, paragraph [0042] previously discloses the ability to capture images by camera 180 in raw uncompressed format prior to storage (i.e. raw data file)).  
Moe does not explicitly disclose but Etkin teaches
-interpolated (data) (Etkin, paragraph [0020]; Reference discloses FIG. 1 gives an example of a method of synchronizing sensor data using timestamps and interpolation)
Moe and Etkin are combinable because they are in the same field of endeavor regarding the application of sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the sensor data synchronization features of Etkin in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the sensor data synchronization features of Etkin in order to receive sequences of time-stamped data indicative of physical events from each of a plurality of sensors, generate an interpolation filter according to desired sampling times, and interpolate the sequences of time-stamped data with the filter to obtain sequences of data that are synchronized reducing noisy timing data applicable to improving the photo rendering outputs which are based on time based sensor data as described in Mo.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moeglein (US 2015/0094089 A1) in view of Sharp (US 2014/0206443 A1, hereinafter referenced “Sharp”).
In regards to claim 5. (Currently Amended) Moe discloses the system according to claim 1.
Moe further discloses
Moe, paragraph [0157]; Reference discloses in step 720, one or more sensors on UE 100 may be activated…measurements of sensors 185 and/or IMU 170 may be synchronized to the capture of image frames by camera 180. In some embodiments, if wireless positioning (e.g. positioning based on GNSS and/or hybrid measurements) is available based on signals obtained in steps 710/712, then IMU 170 may be initialized with an initial position based on the wireless positioning (i.e. positioning and orientation of UE which has the IMU)); 

-and a time-registered sequence of image map frames as determined from the first image sensor (Moe, paragraph [0102]; Reference discloses where signal outages occur, timestamped measurements by IMU 170 and/or sensor bank 185 may be used in conjunction with timestamped captured images may be used to stitch across the outages. For example, timestamped images of the structure 427 (i.e. image map) may be captured by camera(s) 180 in conjunction with timestamped measurements from IMU 170 and/or sensor bank 185 to track user movements.).  
Moe does not explicitly disclose but Sharp teaches
-a Sharp, paragraph [0025]; Reference discloses the mobile environment sensor 300 comprises a depth camera 302 which is arranged to capture sequences of depth images of a scene. Each depth image or depth map frame 314 comprises a two dimensional image in which each image element comprises a depth value such as a length or distance from the camera to an object in the captured scene which gave rise to that image element….In each captured depth image there may be around 300,000 or more image elements each having a depth value. The frame rate is high enough to enable the depth images to be used for working robotics, computer game or other applications. For example, at least 20 frames per second);
Sharp does not explicitly disclose
-time-registered (However, the primary reference Moe at paragraph [0102] previously discloses where signal outages occur, timestamped measurements by IMU 170 and/or sensor bank 185 may be used in conjunction with timestamped captured images may be used to stitch across the outages. For example, timestamped images of the structure 427 may be captured by camera(s) 180 in conjunction with timestamped measurements from IMU 170 and/or sensor bank 185 to track user movements.)
Moe and Sharp are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the camera pose estimation features of Sharp in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the camera pose estimation features of Sharp in order to enable position and orientation of a depth camera moving in an environment to be tracked to increase accuracy, robustness, and speed applicable to improving the 3D modelling system described in Mo.

Claims 6-8, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moeglein (US 2015/0094089 A1) in view of Bell (US 2014/0043436A1, hereinafter referenced “Bell”).

In regards to claim 6. (Currently Amended) Moe discloses the system according to claim 16.
Moe does not explicitly disclose but Bell teaches
-wherein a dynamic model of the 3D environment is generated and updated during the capture routine (Bell, paragraph [0061]; Reference discloses a primary 3D rendering 202 of successfully aligned captured 3D data 208 may also be shown. The display of this data allows the user to see what areas have thus far been captured), 
-the dynamic model being displayed via the electronic screen to a user as feedback about the completeness of the sensor data logged to the memory (Bell, paragraph [0055]; Reference discloses a graphical user interface may be used during or after the capture process to provide feedback to the user. The graphical user interface may serve various purposes in completing a scan. Such uses include allowing the user to better aim the 3D capture device over a desired area, monitor what has thus far been captured and aligned).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.

In regards to claim 7. (Original) Moe in view of Bell teach the system according to claim 6.
Moe does not explicitly disclose but Bell teaches
-wherein the electronic screen is configured to receive a user input to change a view perspective of the dynamic model displayed during the capture routine (Bell, paragraph [0062]; Reference discloses the point of view may also be user-controlled thereby allowing the user to use touch, mouse, or keyboard input to change the point of view to browse various parts of the aligned captured 3D data).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.

In regards to claim 8. (Currently Amended) Moe in view of Bell teach the system according to claim 6.
Moe does not explicitly disclose but Bell teaches
-wherein the mobile device is configured to issue feedback to a user, the feedback104535398 1Docket No. 707126.001590 comprising instructions relating to how the manual handling of the mobile device can be improved in response to the detected state of the mobile device (Bell, paragraph [0058]; Reference discloses a “look for this” view 204 that shows 2D or 3D data from a known area may also be implemented within the scope of various embodiments of the present invention. Such a view might encourage the user to point the 3D capture device at a particular area. This may be used in the case where the 3D alignment system has lost track of the position of the 3D capture device or said device cannot align current or recent 3D capture information with the existing aligned 3D data. A correctly aligned area—such as one that is near the probable current location and point of view of the 3D capture device—may be shown. (Showing the correct location and point of view to the user when the 3D capture device loses track of position or alignment interpreted as the mobile device is configured to issue feedback to a user, the feedback comprising instructions relating to how the manual handling of the mobile device can be improved in response to the detected state of the mobile device)).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.

In regards to claim 12. (Currently Amended) Moe discloses the system according claim 22.
Moe does not explicitly disclose but Bell teaches
Bell, paragraph [0102]; Reference discloses reference markers used as the relative location of a network of markers may be determined via the use of surveying gear or other instruments. The markers can be made to be automatically detected and identified by a vision algorithm utilizing the lines of QR codes, labels with a unique shape (potentially with uniquely identifying visual information), or reference spheres (potentially with uniquely identifying visual information)(i.e. a reference object having physical properties that are preregistered with the application). When these markers are detected in captured 3D scenes, their positions may be used to apply additional constraints when performing global alignment (i.e. the identification of the reference object during scanning of the 3D environment being used to calibrate the sensor data)).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.

In regards to claim 17. (New) Moe in view of Bell teach the system of claim 8.
Moe does not explicitly disclose but Bell teaches
-wherein the mobile device is configured to issue an instruction to the user to regulate the freehand scanning movement of the mobile 6104535398 1Docket No. 707126.001590device if it is determined, via the accelerometer, that the motion of the mobile device is ineffectual for the sensor set to generate data that is of a predetermined quality (Bell, paragraphs [0058] and [0060]; Reference discloses at paragraph [0058] the “look for this” view 204 may alternatively be used to show a hole, unscanned area, or area that has not been scanned at sufficient quality or fidelity (interpreted as indication of moving mobile capture device to quick, slow, unaligned etc. which causes unscanned areas). Paragraph [0060] discloses if the current 3D scene cannot be matched to existing aligned 3D data, then recent optical flow, accelerometer, inertial measurement unit, or other data may be used to estimate how the user should backtrack in order to bring the 3D capture hardware closer to the last known-aligned position and orientation).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.

In regards to claim 18. (New) Moe in view of Bell teach the system of claim 17.
Moe does not explicitly disclose but Bell teaches
-wherein the mobile device is configured to issue an instruction to the user to regulate the speed of the freehand scanning movement of the mobile device if it is determined, via the accelerometer, that the motion of the mobile device is too quick (Bell, paragraphs [0058] and [0060]; Reference discloses at paragraph [0058] the “look for this” view 204 may alternatively be used to show a hole, unscanned area, or area that has not been scanned at sufficient quality or fidelity (interpreted as indication of moving mobile capture device to quick, slow, unaligned etc. which causes unscanned areas). Paragraph [0060] discloses if the current 3D scene cannot be matched to existing aligned 3D data, then recent optical flow, accelerometer, inertial measurement unit, or other data may be used to estimate how the user should backtrack in order to bring the 3D capture hardware closer to the last known-aligned position and orientation…This data may then be used to direct the user (i.e. feedback to the user to correct capture with 3D device). For example, a user could be told to position the 3D capture hardware at or near part of an object or objects (e.g., “point the sensor at the back of the red couch”).).
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.

In regards to claim 19. (New) Moe discloses the system of claim 16.
Moe does not explicitly disclose but Bell teaches
-wherein the mobile device is configured to provide an instruction to the user to orient the mobile device towards a region of the environment determined to have poor quality data sets associated with it (Bell, paragraphs [0058] and [0060]; Reference discloses at paragraph [0058] the “look for this” view 204 may alternatively be used to show a hole, unscanned area, or area that has not been scanned at sufficient quality or fidelity (interpreted as poor quality data sets associated with region of environment). Paragraph [0060] discloses if the current 3D scene cannot be matched to existing aligned 3D data, then recent optical flow, accelerometer, inertial measurement unit, or other data may be used to estimate how the user should backtrack in order to bring the 3D capture hardware closer to the last known-aligned position and orientation… This data may then be used to direct the user. For example, a user could be told to position the 3D capture hardware at or near part of an object or objects (i.e. instruct user to orient device)).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.

In regards to claim 20. (New) Moe in view of Bell teach the system of claim 19.

-wherein the mobile device is configured to issue an instruction to a user to move relative to a boundary of the environment (Moe, paragraph [0131]; Reference discloses in step 520, a 3D building envelope (or external 3D structural envelope) and/or an exterior 3D map may be obtained based on the captured images, measurements by IMU 170, measurements by sensors 185, and wireless (SPS and/or RF) signal measurements.), the instruction being dependent on confidence values generated by the depth sensor in respect of that boundary (Moe, paragraph [0054]; Reference discloses For example, the current camera pose may be obtained by tracking a live depth-image frame relative to the 3D model based on the observed available depth data (i.e. dependent on confidence values regarding available depth data). As one example, each depth-image in a sequence of captured depth-images may be used with real-time SLAM to produce and/or incrementally update a 3D model while simultaneously tracking the pose of camera(s) 180 based on the depth data in each frame).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moeglein (US 2015/0094089 A1) in view of Bell (US 2014/0043436A1) as applied to claim 1 above, and further in view of Ciudad (US 2016/0360102 A1, hereinafter referenced “Ciudad”)

In regards to claim 21. (New) Moe in view of Bell teach the system of claim 8.
Moe and Bell does not disclose but Ciudad teaches
-wherein the mobile device is configured to provide an instruction to the user to illuminate an area of the 3D environment being scanned if it is determined, via the first image sensor, that the area is insufficiently lit for the first image sensor to generate data that is of a predetermined quality (Ciudad, paragraph [0024]; reference discloses thus, by flashing the screen (i.e. illuminate an area of the 3D environment) of the display device 108, a user 102 can improve the quality of images captured in poor lighting conditions (i.e. area is insufficiently lit for the first image sensor to generate data that is of a predetermined quality). The flash can be automatically enabled based on detected ambient light or manually enabled and disabled by a user 102 via a user interface element).  
Moe and Bell are combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe to include the 3D alignment features of Bell in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images as feedback is provided to the user to improve completeness and accuracy of the over 3D reconstruction applicable to improving accuracy and alignment for the 3D modelling system described in Mo.
Moe and Ciudad are also combinable because they are in the same field of endeavor regarding image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photo mapping system of Moe, in view of the 3D alignment features of Bell, to include the display light source features of Ciudad in order to provide the user with a system for obtain a plurality of measurement sets from a plurality of sensors in conjunction with the capture of a sequence of exterior and interior images of a structure while traversing locations in and around the structure as taught by Moe, while incorporating the 3D alignment features of Bell in order to enable use of a three-dimensional capture device that captures a plurality of three-dimensional images of an environment and performs aligning and/or mapping the captured images. Further incorporating the display light source features of Ciudad allows for a digital image capture method that uses a display device to illuminate a target with light for improved image capture under poor lighting conditions applicable to improving image quality of the captured images used for the 3D reconstruction as described in Mo and Bell.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T. Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2618